ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
John C. Grimberg Co., Inc.                   )      ASBCA Nos. 60786, 60787
                                             )
Under Contract No. W912DR-l l-C-0018         )

APPEARANCES FOR THE APPELLANT:                      Arnie B. Mason, Esq.
                                                    Melisa A. Roy, Esq.
                                                     Williams Mullen PC
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    William Selinsky, Esq.
                                                    David B. Jerger, Esq.
                                                    Elizabeth Hoefer, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       The appeals have been settled. Accordingly, they are dismissed with prejudice.

       Dated: September 11, 2018



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60786, 60787, Appeals of
John C. Grimberg Co., Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals